Exhibit 10.2

SIXTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

dated and effective as of December 21, 2007

By and Between

Trex Company, Inc.

and

JPMorgan Chase Bank, N.A., as Issuing Bank and Administrative Agent

in connection with the Letter of Credit

securing

$25,000,000

Mississippi Business Finance Corporation

Variable Rate Demand Environmental Improvement Revenue Bonds

(Trex Company, Inc. Project), Series 2004



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

TABLE OF CONTENTS

This Table of Contents is not a part of this Sixth Amendment to Reimbursement
and Credit Agreement and is only for convenience of reference.

 

           Page

Section 1.         Definitions; Rules of Interpretation

   1

1.1

   Definitions    1

1.2

   Rules of Interpretation    1

Section 2.         Amendment of Amended Agreement

   2

2.1

   Amendment of Section 1.01 of Amended Agreement    2

2.2

   Amendment of Section 6.11 of Amended Agreement    2

2.3

   Amendment of Section 6.12 of Amended Agreement    2

Section 3.         Representations of the Parties

   3

3.1

   Due Organization    3

3.2

   Due Authorization    3

3.3

   No Conflict    3

3.4

   Further Assurances    3

Section 4.         Special Representations of the Borrower

   3

4.1

   Prior Representations and Warranties    3

4.2

   No Default    3

4.3

   Full Force and Effect    3

4.4

   BBT Agreement Amendment    4

Section 5.         More Favorable Covenants

   4

Section 6.         Miscellaneous

   4

6.1

   Governing Law    4

6.2

   Execution in Counterparts    4

6.3

   Costs and Expenses    4

6.4

   Modification Fee    4

6.5

   Waiver of Condition in Limited Waiver Letter    4

Section 7.         Effective Date

   5

 

-i-



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT (this “Sixth
Amendment”), dated and effective as of December 21, 2007 (the “Sixth Amendment
Effective Date”), between TREX COMPANY, INC., a Delaware corporation (the
“Borrower”) and JPMorgan Chase Bank, N.A., as Issuing Bank (in such capacity the
“Bank”) and Administrative Agent (in such capacity the “Administrative Agent”).

BASIS FOR THIS SIXTH AMENDMENT

1. This Sixth Amendment is authorized by Section 11.03 of the Reimbursement and
Credit Agreement dated as of December 1, 2004, among the Borrower, the Bank and
the Administrative Agent (the “Original Agreement”). The terms, conditions and
provisions of the Original Agreement, as amended by the First Amendment to
Reimbursement and Credit Agreement dated July 25, 2005, among the Borrower, the
Bank and the Administrative Agent (the “First Amendment”), the Second Amendment
to Reimbursement and Credit Agreement dated as of and effective December 31,
2005 (the “Second Amendment”), the Third Amendment to Reimbursement and Credit
Agreement dated as of and effective November 21, 2006 (the “Third Amendment”),
the Fourth Amendment to Reimbursement and Credit Agreement dated as of and
effective December 31, 2006 (the “Fourth Amendment”) and the Fifth Amendment to
Reimbursement and Credit Agreement dated as of June 12, 2007 and effective as of
June 18, 2007 (the “Fifth Amendment” and together with the Original Agreement,
the First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment, the “Amended Agreement”) are incorporated into this Sixth Amendment
by reference to the same extent and with the same force and effect as if fully
stated in this Sixth Amendment.

2. The Borrower, the Bank and the Administrative Agent have agreed to further
amendments to (a) Section 6.11 of the Original Agreement in order to provide a
new Fixed Charge Coverage Ratio and (b) Section 6.12 of the Original Agreement
in order to provide a new ratio of Funded Net Debt to Consolidated EBITDA. The
Bank and the Administrative Agent have also agreed to certain other consents and
agreements as herein provided.

3. In consideration of the premises and of the mutual covenants herein
contained, and for good and valuable consideration, the Bank, the Administrative
Agent and the Borrower do mutually covenant and agree, as follows:

Section 1. Definitions; Rules of Interpretation.

1.1 Definitions. For purposes of this Sixth Amendment, all capitalized words and
phrases not defined in this Sixth Amendment shall have the meanings given to
them in Section 1.01 of the Original Agreement.

1.2 Rules of Interpretation. For all purposes of the Agreement the following
shall govern, except as otherwise expressly provided for or unless the context
otherwise requires:

(i) The “Agreement” shall mean the Amended Agreement as modified, altered,
amended or supplemented by this Sixth Amendment and as it may from time to time
be further modified, altered, amended or supplemented.



--------------------------------------------------------------------------------

(ii) All references in this Sixth Amendment to designated “Sections” and other
subdivisions are to the designated Sections and other subdivisions of the
Amended Agreement unless otherwise indicated.

(iii) Terms defined in this Sixth Amendment shall have the meanings prescribed
for them where defined herein.

(iv) All accounting terms not otherwise defined in this Sixth Amendment shall
have the meanings assigned to them in accordance with the Amended Agreement.

(v) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.

(vi) Terms in the singular include the plural and vice versa.

(vii) The headings and the table of contents set forth in this Sixth Amendment
are solely for convenience of reference and shall not constitute a part of this
Sixth Amendment nor shall they affect its meaning, construction or effect.

Section 2. Amendment of Amended Agreement.

2.1 Amendment of Section 1.01 of the Amended Agreement. Section 1.01 of the
Amended Agreement is hereby amended by inserting the following defined terms in
the correct alphabetical order to read as follows:

“BBT Agreement” means the Credit Agreement dated as of June 1, 2002 by and among
the Borrower and Branch Banking and Trust Company (f/k/a Branch Banking and
Trust Company of Virginia), as amended through the date of this Sixth Amendment.

2.2 Amendment of Section 6.11 of Amended Agreement. Section 6.11 of the Amended
Amendment is hereby further amended to read in its entirety as follows:

“The Borrower will not, as of the end of any fiscal quarter, permit the Fixed
Charge Coverage Ratio for the four quarter period ended as of the end of such
fiscal quarter to be less the following amounts for the following periods:
(a) 1.00 to 1.00 for the period commencing on October 1, 2007 to and including
March 31, 2008 and (b) 1.40 to 1.00 thereafter.”

2.3 Amendment of Section 6.12 of Amended Agreement. Section 6.12(b) of the
Amended Agreement is hereby further amended to read in its entirety as follows:

“(b) The Borrower will not, as of the end of any fiscal quarter, permit the
Funded Net Senior Debt to Consolidated EBITDA Ratio for the four-quarter period
ended as of the end of such fiscal quarter to exceed the following amounts for
the following periods: (i) 9.00 to 1 for the period commencing on October 1,
2007 to and including December 31, 2007, (ii) 11.00 to 1 for

 

-2-



--------------------------------------------------------------------------------

the period commencing on January 1, 2008 to and including March 31, 2008, and
(iii) thereafter (A) 2.50 to 1 for each period commencing on April 1 of a
calendar year to and including September 30 of such calendar year and (B) 3.00
to 1 for each period commencing on October 1 of a calendar year to and including
March 31 of the immediately succeeding calendar year.”

Section 3. Representations of the Parties. Each of the parties hereto hereby
represents and warrants to the other parties as follows:

3.1 Due Organization. Each party is an organization duly organized, validly
existing under the law of the state of its formation and in good standing in all
jurisdictions required for it to conduct its business as now conducted and has
full power and authority to carry on its business as now conducted.

3.2 Due Authorization. Each party has full power and authority to execute,
deliver and perform this Sixth Amendment and to carry out the transactions
contemplated hereby. This Sixth Amendment has been duly and validly executed and
delivered by each party and constitutes the valid and binding obligation of each
party, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by laws affecting creditors’ rights and debtors’
obligations generally, and legal limitations relating to remedies of specific
performance and injunctive and other forms of equitable relief.

3.3 No Conflict. The execution, delivery and performance of this Sixth Amendment
(as well as any other instruments, agreements, certificates or other documents
contemplated hereby, if any) do not (a) violate any laws, rules, regulations,
court orders or orders of any governmental or regulatory body applicable to the
parties or their respective property, (b) require any consent, approval or
authorization of, or notice to, or declaration, filing or registration with any
governmental body or other entity that has not been obtained or made or
(c) violate or conflict with any provision of the organizational document,
operating agreement or bylaws of such party.

3.4. Further Assurances. Each party hereto, at the reasonable request of any
other party hereto, will execute and deliver such other documents and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of the transactions contemplated hereby.

Section 4. Special Representations of the Borrower. The Borrower hereby
represents and warrants to the other parties as follows:

4.1. Prior Representations and Warranties. The representations and warranties of
the Borrower in the Amended Agreement are, except to the extent that they relate
solely to an earlier date, true and correct in all material respects as of the
date hereof.

4.2. No Default. There is no Default or Event of Default under the Amended
Agreement.

4.3. Full Force and Effect. All provisions of Amended Agreement continue in full
force and effect with respect to the Borrower.

 

-3-



--------------------------------------------------------------------------------

4.4. BBT Agreement Amendment. The BBT Agreement was amended to contain
provisions similar to those contained in Section 2.2 through 2.3 hereof on or
prior to the Sixth Amendment Effective Date.

Section 5. More Favorable Covenants. If, after the date hereof, any of the
covenants, representations and warranties or events of default, or any other
material term or provision, contained in the BBT Agreement is amended, restated,
supplemented or otherwise modified to make such covenant, representation and
warranty or event of default, or any other material term or provision more
favorable, in the sole but reasonable opinion of the Administrative Agent, to
the lender or lenders under the BBT Agreement than are the terms of the Amended
Agreement as amended by this Sixth Amendment to the Bank and the Bank
Participants, then the Amended Agreement as amended by this Sixth Amendment
shall be amended to contain each such more favorable covenant, representation
and warranty, event of default, term or provision, and the Borrower hereby
agrees to so amend the Amended Agreement as amended by this Sixth Amendment and
to execute and deliver all such documents requested by the Administrative Agent
to reflect such amendment. Prior to the execution and delivery of such documents
by the Borrower, unless the Administrative Agent has waived in writing its
rights under this Section 5, the Amended Agreement as amended by this Sixth
Amendment shall be deemed to contain each such more favorable covenant,
representation and warranty, event of default, term or provision of the BBT
Agreement for purposes of determining the rights and obligations hereunder.

Section 6. Miscellaneous.

6.1 Governing Law. The substantive laws of the State shall govern the
construction and enforcement of this Sixth Amendment without giving effect to
the application of choice of law principles.

6.2 Execution in Counterparts. This Sixth Amendment may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

6.3 Costs and Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Bank in
connection with the preparation, execution and delivery of this Sixth Amendment
and any other documents which may be delivered in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Bank and the Administrative Agent with respect thereto.

6.4 Modification Fee. The Borrower shall have paid to the Bank in immediately
available funds a modification fee in the amount of $5,000, which fee shall be
deemed fully earned and non-refundable once paid.

6.5 Waiver of Condition in Limited Waiver Letter. Paragraphs 2 and 18 contained
in the Tenth Amendment to Credit Agreement dated and effective as of the date
hereof by and between the Borrower and BB&T supersede and replace in its
entirety numbered paragraph 8 on page 2 of the limited waiver letter issued by
the Bank to the Borrower dated and effective as of September 30, 2007, and
compliance with the provisions thereof shall be deemed to satisfy the
requirements of such paragraph 8. Said paragraphs represent the final agreement
between the Borrower and the Bank with respect to the subject matter thereof,
and may not be contradicted, modified or supplemented in any way by evidence of
any prior or contemporaneous written or oral agreements of the Borrower and the
Bank.

 

-4-



--------------------------------------------------------------------------------

Section 7. Effective Date. This Sixth Amendment shall become effective as of the
Sixth Amendment Effective Date.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered by their respective officers hereunto duly
authorized as of the date first above written.

 

TREX COMPANY, INC. By:   /s/ Andrew U. Ferrari   Andrew U. Ferrari   Chief
Executive Officer JPMORGAN CHASE BANK, N.A., as Bank and Administrative Agent
By:   /s/ David W. Christiansen   David W. Christiansen   Vice President

 

-6-